DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The Information Disclosure Statements filed 21 September 2021 and 30 November 2022 have been fully considered by Examiner.  Annotated copies are included with the present Office Action.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 37, 51, 54-56 and 61-65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lasserre (US-2022/0376702).
	Regarding claim 37:  Lasserre discloses a method comprising: receiving, by a computer system, encoded data regarding a plurality of points in a three-dimensional point cloud (fig 1 and [0043] of Lasserre – receiving point cloud data), wherein the encoded data comprises: a prediction tree having a plurality of nodes generated based on spatial information regarding the plurality of points (fig 1(12), fig 5, [0022], [0043], [0057], and [0068]-[0069] of Lasserre), and an indication representing one or more properties of a sensor system that obtained the spatial information ([0032]-[0033] of Lasserre – type of sensor determines they type of point cloud and how the point cloud is to be processed), wherein a value of each node in the prediction tree represents first spatial coordinates of a respective one of the plurality of points according to a first coordinate system ([0031], [0044], and [0070]-[0071] of Lasserre), and wherein the value of at least a first node in the prediction tree is determined based on a value of one or more ancestor nodes of the first node and the one or more properties of the sensor system (fig 5, [0033], and [0068]-[0071] of Lasserre); decoding, by the computer system, the encoded data to determine first data regarding the plurality of points (fig 2(52,56), fig 3(104), and [0058]-[0060] of Lasserre – volume tree data, which includes corresponding coordinate data for points at that volume tree level), wherein the first data comprises: the first spatial coordinates of at least some of the points ([0058]-[0060] and [0080] of Lasserre – data in predicted-point tree at each level includes the coordinates of the points to be reconstructed if there is no further splitting of the corresponding block), and one or more quantization parameters associated with the first spatial coordinates (fig 3, [0032]-[0033], and [0059]-[0060] of Lasserre – quantization parameters such as static/dynamic point cloud, capture frequency, tree data binarization); determining, by the computer system, second data regarding the plurality of points based on the first data, wherein the second data comprises second spatial coordinates of at least some of the points according to a second coordinate system different from the first coordinate system (fig 2 (“Point cloud data”), fig 3, and [0057]-[0060] of Lasserre – point cloud data at the finest level, which thus has at least some coordinate points different from the coordinate points corresponding to the levels of coarser block); and generating, by the computer system, a representation of the three-dimensional point cloud based on the second data ([0069]-[0076] of Lasserre).
	Regarding claim 51:  Lasserre discloses a device comprising: one or more processors; and memory storing instructions that when executed by the one or more processors, cause the one or more processors to perform operations (figs 8-9 and [0112]-[0113] of Lasserre) comprising: receiving encoded data regarding a plurality of points in a three-dimensional point cloud (fig 1 and [0043] of Lasserre – receiving point cloud data), wherein the encoded data comprises: a prediction tree having a plurality of nodes generated based on spatial information regarding the plurality of points (fig 1(12), fig 5, [0022], [0043], [0057], and [0068]-[0069] of Lasserre), and an indication representing one or more properties of a sensor system that obtained the spatial information ([0032]-[0033] of Lasserre – type of sensor determines they type of point cloud and how the point cloud is to be processed), wherein a value of each node in the prediction tree represents first spatial coordinates of a respective one of the plurality of points according to a first coordinate system ([0031], [0044], and [0070]-[0071] of Lasserre), and wherein the value of at least a first node in the prediction tree is determined based on a value of one or more ancestor nodes of the first node and the one or more properties of the sensor system (fig 5, [0033], and [0068]-[0071] of Lasserre); decoding the encoded data to determine first data regarding the plurality of points (fig 2(52,56), fig 3(104), and [0058]-[0060] of Lasserre – volume tree data, which includes corresponding coordinate data for points at that volume tree level), wherein the first data comprises: the first spatial coordinates of at least some of the points ([0058]-[0060] and [0080] of Lasserre – data in predicted-point tree at each level includes the coordinates of the points to be reconstructed if there is no further splitting of the corresponding block), and one or more quantization parameters associated with the first spatial coordinates (fig 3, [0032]-[0033], and [0059]-[0060] of Lasserre – quantization parameters such as static/dynamic point cloud, capture frequency, tree data binarization); determining second data regarding the plurality of points based on the first data, wherein the second data comprises second spatial coordinates of at least some of the points according to a second coordinate system different from the first coordinate system (fig 2(“Point cloud data”), fig 3, and [0057]-[0060] of Lasserre – point cloud data at the finest level, which thus has at least some coordinate points different from the coordinate points corresponding to the levels of coarser block); and generating a representation of the three-dimensional point cloud based on the second data ([0069]-[0076] of Lasserre).
	Regarding claim 54:  Lasserre discloses the device of claim 51 (as rejected above), wherein the first spatial coordinates are scaled according to the one or more quantization parameters (fig 3 and [0059] of Lasserre).
	Regarding claim 55:  Lasserre discloses the device of claim 54 (as rejected above), wherein the one or more quantization parameters comprise one or more quantization step sizes with respect to one or more dimensions of the first coordinate system (fig 3 and [0059] of Lasserre).
	Regarding claim 56:  Lasserre discloses the device of claim 51 (as rejected above), wherein the sensor system comprises one or more light detection and ranging (LIDAR) sensors ([0003] and [0033] of Lasserre).
	Regarding claim 61:  Lasserre discloses the device of claim 51 (as rejected above), wherein the second data comprises one or more first residual values, and wherein determining the second data additionally comprises decoding a second residual value according to the second coordinate system, and adding the one or more first residual values to the second residual value ([0080], and [0108]-[0109] of Lasserre – residual values added to child nodes at each level).
	Regarding claim 62:  Lasserre discloses the device of claim 51 (as rejected above), wherein the plurality of nodes of the prediction tree is arranged according to a plurality of branches, and wherein decoding the encoded data comprises decoding each of the nodes of a first branch prior to decoding each of the nodes of second branches (fig 3, fig 4, and [0059]-[0061] of Lasserre).
	Regarding claim 63:  Lasserre discloses the device of claim 51 (as rejected above), wherein the plurality of nodes of the prediction tree is arranged according to a plurality of branches, and wherein decoding the encoded data comprises prioritizing a decoding of the nodes according to a hierarchical level of each of the nodes in the prediction tree (fig 3, [0058]-[0060], and [0081]-[0082] of Lasserre).
	Regarding claim 64:  Lasserre discloses the device of claim 51 (as rejected above), wherein generating the representation of the three-dimensional point cloud comprises at least one of generating virtual reality content or augmented reality content ([0033]-[0034] of Lasserre – can be applied to virtual reality applications).
	Regarding claim 65:  Lasserre discloses one or more non-transitory, computer-readable storage media having instructions stored thereon, that when executed by one or more processors, cause the one or more processors to perform operations (figs 8-9 and [0112]-[0113] of Lasserre) comprising: receiving encoded data regarding a plurality of points in a three-dimensional point cloud (fig 1 and [0043] of Lasserre – receiving point cloud data), wherein the encoded data comprises: a prediction tree having a plurality of nodes generated based on spatial information regarding the plurality of points (fig 1(12), fig 5, [0022], [0043], [0057], and [0068]-[0069] of Lasserre), and an indication representing one or more properties of a sensor system that obtained the spatial information ([0032]-[0033] of Lasserre – type of sensor determines they type of point cloud and how the point cloud is to be processed), wherein a value of each node in the prediction tree represents first spatial coordinates of a respective one of the plurality of points according to a first coordinate system ([0031], [0044], and [0070]-[0071] of Lasserre), and wherein the value of at least a first node in the prediction tree is determined based on a value of one or more ancestor nodes of the first node and the one or more properties of the sensor system (fig 5, [0033], and [0068]-[0071] of Lasserre); decoding the encoded data to determine first data regarding the plurality of points (fig 2(52,56), fig 3(104), and [0058]-[0060] of Lasserre – volume tree data, which includes corresponding coordinate data for points at that volume tree level), wherein the first data comprises: the first spatial coordinates of at least some of the points ([0058]-[0060] and [0080] of Lasserre – data in predicted-point tree at each level includes the coordinates of the points to be reconstructed if there is no further splitting of the corresponding block), and one or more quantization parameters associated with the first spatial coordinates (fig 3, [0032]-[0033], and [0059]-[0060] of Lasserre – quantization parameters such as static/dynamic point cloud, capture frequency, tree data binarization); determining second data regarding the plurality of points based on the first data, wherein the second data comprises second spatial coordinates of at least some of the points according to a second coordinate system different from the first coordinate system (fig 2(“Point cloud data”), fig 3, and [0057]-[0060] of Lasserre – point cloud data at the finest level, which thus has at least some coordinate points different from the coordinate points corresponding to the levels of coarser block); and generating a representation of the three-dimensional point cloud based on the second data ([0069]-[0076] of Lasserre).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Lasserre (US-2022/0376702) in view of Kuma (US-2020/0175726).
	Regarding claim 52:  Lasserre discloses the device of claim 51 (as rejected above).  Lasserre does not disclose wherein the first coordinate system is a spherical coordinate system.
	Kuma discloses wherein the first coordinate system is a spherical coordinate system (fig 8 and [0140]-[0143] of Kuma).
	Lasserre and Kuma are analogous art because they are from the same field of endeavor, namely 3D point cloud image data processing and rendering.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the first coordinate system be a spherical coordinate system, as taught by Kuma.  The suggestion for doing so would have been that spherical coordinates more effectively and efficiently quantify certain suitably defined image data.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lasserre according to the relied-upon teachings of Kuma to obtain the invention as specified in claim 52.
	Regarding claim 53:  Lasserre in view of Kuma discloses the device of claim 52 (as rejected above), wherein the second coordinate system is a Cartesian coordinate system (fig 3, fig 5, [0031], and [0068]-[0071] of Lasserre; fig 3 and [0107] of Kuma).  Lasserre and Kuma are combined for the reasons set forth above with respect to claim 52.

8.	Claims 57-60 are rejected under 35 U.S.C. 103 as being unpatentable over Lasserre (US-2022/0376702) in view of Lasserre-2 (US-2022/0358686).
	Regarding claim 57:  Lasserre discloses the device of claim 56 (as rejected above).  Lasserre does not disclose wherein the one or more properties of the sensor system represent a rotational speed of one or more light emitters in the one or more LIDAR sensors.
	Lasserre-2 discloses wherein the one or more properties of the sensor system represent a rotational speed of one or more light emitters in the one or more LIDAR sensors (figs 4-5, figs 9-11, [0068]-[0071], and [0078]-[0080] of Lasserre-2).
	Lasserre and Lasserre-2 are analogous art because they are from the same field of endeavor, namely 3D point cloud image data processing and rendering.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the one or more properties of the sensor system represent a rotational speed of one or more light emitters in the one or more LIDAR sensors, as taught by Lasserre-2.  The motivation for doing so would have been to have the data needed to determine the frequency of capture (such as in [0033] of Lasserre).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lasserre according to the relied-upon teachings of Lasserre-2 to obtain the invention as specified in claim 57.
	Regarding claim 58:  Lasserre discloses the device of claim 56 (as rejected above).  Lasserre does not disclose wherein the one or more properties of the sensor system represent a physical arrangement of one or more light emitters in the one or more LIDAR sensors.
	Lasserre-2 discloses wherein the one or more properties of the sensor system represent a physical arrangement of one or more light emitters in the one or more LIDAR sensors (fig 4, fig 9, [0068]-[0069], and [0078]-[0080] of Lasserre-2).
	Lasserre and Lasserre-2 are analogous art because they are from the same field of endeavor, namely 3D point cloud image data processing and rendering.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the one or more properties of the sensor system represent a physical arrangement of one or more light emitters in the one or more LIDAR sensors, as taught by Lasserre-2.  The motivation for doing so would have been to have the data needed to determine the characteristics of the data capture, thus improving the characterization of the point cloud data (such as in [0033] of Lasserre).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lasserre according to the relied-upon teachings of Lasserre-2 to obtain the invention as specified in claim 58.
	Regarding claim 59:  Lasserre discloses the device of claim 56 (as rejected above).  Lasserre does not disclose wherein the one or more properties of the sensor system represent a pattern of emission of one or more light emitters in the one or more LIDAR sensors.
	Lasserre-2 discloses wherein the one or more properties of the sensor system represent a pattern of emission of one or more light emitters in the one or more LIDAR sensors (figs 9-11 and [0077]-[0084] of Lasserre-2).
	Lasserre and Lasserre-2 are analogous art because they are from the same field of endeavor, namely 3D point cloud image data processing and rendering.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the one or more properties of the sensor system represent a pattern of emission of one or more light emitters in the one or more LIDAR sensors, as taught by Lasserre-2.  The motivation for doing so would have been to have the data needed to determine the characteristics of the data capture, thus improving the characterization of the point cloud data (such as in [0033] of Lasserre).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lasserre according to the relied-upon teachings of Lasserre-2 to obtain the invention as specified in claim 59.
	Regarding claim 60:  Lasserre discloses the device of claim 56 (as rejected above), wherein the plurality of nodes of the prediction tree are arranged according to a plurality of branches (figs 3-5, [0060]-[0061], and [0067]-[0070] of Lasserre).  Lasserre does not disclose wherein each branch corresponds to a different light emitter in the one or more LIDAR sensors.
	Lasserre-2 discloses wherein each branch corresponds to a different light emitter in the one or more LIDAR sensors (figs 3-5 and [0067]-[0071] of Lasserre-2).
	Lasserre and Lasserre-2 are analogous art because they are from the same field of endeavor, namely 3D point cloud image data processing and rendering.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have each branch correspond to a different light emitter in the one or more LIDAR sensors, as taught by Lasserre-2.  The motivation for doing so would have been to efficiently scan the point cloud data.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lasserre according to the relied-upon teachings of Lasserre-2 to obtain the invention as specified in claim 60.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616